Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 17, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150083                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                    SC: 150083                            David F. Viviano,
  In re W. N. JOHNSON, Minor.                                       COA: 320222                                       Justices
                                                                    Wayne CC Family Division:
                                                                    10-496636-NA

  _______________________________________/

         On order of the Court, the application for leave to appeal the August 21, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for
  further proceedings. On remand, while retaining jurisdiction, the Court of Appeals shall
  remand this case to the Wayne Circuit Court, Family Division, to conduct a continued
  best-interests hearing based on updated information regarding the respondent and the
  minor child. At the conclusion of the hearing, the circuit court shall forward the record
  and its finding as to the child’s best interests to the Court of Appeals, which shall then
  resolve the issues presented by the respondent. In the event that the respondent is not
  aggrieved by the circuit court’s decision, the respondent shall file a motion or signed
  stipulation to dismiss the appeal. See MCR 7.218.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 17, 2014
           p1014
                                                                               Clerk